UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-1151


In Re: JOHN ANDREW SPEAGLE, SR.,

                 Petitioner.




                  On Petition for Writ of Mandamus.
             (5:05-cr-00234-RLV-CH-2; 5:12-cv-00134-RLV)


Submitted:    August 25, 2015                 Decided:     August 28, 2015


Before GREGORY    and   SHEDD,   Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


John Andrew Speagle, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Andrew Speagle, Sr., petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

motion to recall the district court’s mandate and reconsider its

order dismissing his 28 U.S.C. § 2255 (2012) motion.                      He seeks

an order from this court directing the district court to act.

Our    review   of   the    district     court’s   docket      reveals   that    the

district court disposed of Speagle’s pending motions on August

13, 2015.       Accordingly, because the district court has recently

decided Speagle’s case, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis.                    We dispense with

oral    argument     because      the    facts   and   legal    contentions      are

adequately      presented    in    the    materials    before    this    court   and

argument would not aid the decisional process.

                                                                 PETITION DENIED




                                           2